MEMORANDUM **
Huifang Huo, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, see Kasnecovic v. Gonzales, 400 F.3d 812, 813 (9th Cir.2005), we deny the petition for review.
The IJ’s adverse credibility finding is supported by substantial evidence. Huo’s hearing testimony concerning the circumstances of her October 2000 arrest for practicing Falun Gong was completely inconsistent with the account of that arrest contained in her asylum application. The IJ found that Huo’s arrest was “the key single event” behind her claim, and that finding is supported by the record. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000) (upholding adverse credibility determination because of inconsistencies between applicant’s documentary evidence and her hearing testimony concerning “[t]he single event of persecution” that she alleged). In the absence of credible testimony, Huo failed to establish eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Huo did not raise her request for relief under the CAT in her brief to this Court, and has therefore waived this issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (“[A]n issue referred to in the appellant’s statement of *727the case but not discussed in the body of the opening brief is deemed waived
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.